Citation Nr: 1622381	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  11-02 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1971 to December 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

This matter was before the Board in December 2013, when it was remanded for additional development and consideration.  It now returns for appellate review.

In December 2011, the Veteran provided testimony at a videoconference hearing, before the undersigned Veterans Law Judge, the transcript of which is of record.

In May 2014 and in May 2016, subsequent to the most recent March 2014 supplemental statement of the case, the Veteran and his representative submitted additional articles, but did not waive review of the newly submitted evidence by the Agency of Original Jurisdiction (AOJ).  See 38 C.F.R. § 20.1304(c) (2015).  However, in light of the favorable decision below, for the claim on appeal, a remand for the additional evidence to be considered by the AOJ is not warranted.


FINDING OF FACT

Resolving all doubt in his favor, the Veteran's bilateral hearing loss is as likely as not related to his active service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In this decision, the Board grants service connection for bilateral hearing loss.  This award represents a grant of the issue on appeal.  Therefore, VA's duties to notify and assist, including pursuant to 38 C.F.R. § 3.103(c)(2) (2015) and Bryant v. Shinseki, 23 Vet App 488 (2010), are rendered moot.  Additionally, the Board observes that the grant of the claim renders moot lack of compliance, if any exists, with the Board's directives in the December 2013 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  To establish service connection on a direct incurrence basis, the Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In service connection claims consideration must be given to all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a).

In addition, certain chronic diseases, such as sensorineural hearing loss, as an organic disease of the nervous system, may be presumed to have been incurred in, or aggravated by, service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  Additionally, service connection on the basis of continuity of symptomatology can be established for the chronic diseases specified at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015). 

The Veteran asserts that he has bilateral hearing loss as a result of noise exposure during active service.  Specifically in his December 2009 notice of disagreement and in December 2011 testimony, the Veteran asserted he experienced noise exposure from firing artillery and howitzers during service.  In December 2011 testimony, the Veteran reported his hearing loss onset in the mid to latter part 1990s.  He also testified that he was not exposed to loud noise after service as he worked in office jobs, and owned a rental business.

The Veteran was afforded a VA audiological examination in July 2010.  The July 2010 examiner provided a diagnosis of bilateral sensorineural hearing loss.  Additionally, the July 2010 VA audiometric testing revealed that the Veteran had hearing loss disability for VA purposes in both ears.  38 C.F.R. § 3.385.  Thus, the current disability element for bilateral hearing loss is established by the evidence.  

Preliminarily, the Board notes that although the Veteran's left ear threshold at 4000 Hertz, was elevated in February 1971, shortly after he began active duty service, the Veteran's hearing pattern did not meet VA's criteria of hearing loss for compensation purposes under 38 C.F.R. § 3.385, and hearing loss was not otherwise identified as a defect and/or diagnosis during the examination, so the presumption of soundness applies.  See McKinney v. McDonald, 28 Vet. App. 15 (2016).  Moreover, left ear hearing loss was not noted on an earlier November 1968 examination.  The Board will accordingly consider whether the Veteran's present hearing impairment was incurred during or is related to service.

The Veteran's service treatment records do not reference noise exposure or hearing loss during service.  Nevertheless, the Veteran's DD 214 documents that his military occupational specialty was firing artillery unit commander.  As the Veteran's service records are supportive of his competent and credible contentions regarding exposure to loud noises, the element of the incurrence of an in-service injury is met for bilateral hearing loss.

As to the origin of the Veteran's hearing loss, the July 2010 VA examiner opined that the Veteran's bilateral sensorineural hearing loss was less likely as not caused by or a result of noise exposure associated with artillery duties, in part, because the Veteran's hearing demonstrated during induction and separation examinations was within normal limits.  However, the absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Leford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).   

A March 2014 VA addendum opinion further stated, in relevant part, that the American College of Occupational and Environmental Medicine published an evidence based statement, dated in October 2002, which found hearing loss due to noise does not progress (in excess of what would be expected from the addition of age related threshold shifts) once the exposure to noise was discontinued.  The March 2014 VA addendum opinion further stated that research studies have shown that hazardous noise exposure has an immediate effect on hearing, and it is usually temporary at first and does not have a delayed onset nor is it progressive or cumulative.  Thus the March 2014 VA addendum opinion stated that based on these studies, the Veteran's hearing test at the time of his military separation accurately represents the effects of any hazardous noise exposure the veteran sustained during active military service. 

The July 2010 examination report and March 2014 addendum opinion tend to weigh against the claim; however, neither examiner clearly attributed the Veteran's bilateral hearing loss to a specific or particular etiology.  Notably, the July 2010 VA examination report specifically noted the Veteran did not have post-military noise exposure as he engaged in four years office work, a rental business, and worked at a school district.  The July 2010 examination reported also noted minimal recreational noise exposure, specifically limited chainsaw use.  

However, in a November 2009 medical article, submitted by the Veteran's representative in May 2016, such stated that using cochlear functional assays and confocal imaging of the inner ear in mouse, that acoustic overexposures causing moderate, but completely reversible, threshold evaluation leave cochlear sensory cells intact but cause acute loss of afferent nerve terminals and delayed degeneration of the cochlear nerve.  The medical article further found that the lack of delayed threshold shifts after noise has been taken as evidence that the delayed effects of noise do not occur; however, present results contradict these fundamental assumptions by showing that reversibility of noise-induced threshold shifts masks progressives underlying neuropathy that likely has profound long term consequences on auditory processing.  Thus, this article directly refutes the finding of the March 2014 addendum opinion.  

Further inquiry could be undertaken with a view towards development of the claim so as to obtain an additional medical opinion.  However, to do so in this case would only serve the purpose of obtaining negative evidence.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that VA may not order additional development for the sole purpose of obtaining evidence unfavorable to a claimant).  The evidence shows that the Veteran presently has bilateral hearing loss, with no evidence of an intercurrent cause and that acoustic trauma may cause delayed effects on hearing.  

Thus, at the least, this evidence raises a reasonable doubt as to whether the Veteran's current bilateral hearing loss is etiologically related to noise exposure in service.  When resolving doubt in the Veteran's favor, the Board finds the Veteran's bilateral hearing loss is in fact related to service.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Thus, the Board concludes that service connection for bilateral hearing loss is warranted.



ORDER

Entitlement to service connection for bilateral hearing loss is granted. 



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


